Citation Nr: 1027050	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for scoliosis.

2.  Entitlement to an initial compensable rating for psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The Veteran had periods of active service in the U.S. Army from 
May 1995 to August 1999 and May 2005 to August 2006.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted entitlement to service connection for 
scoliosis and psoriasis.  The Veteran perfected an appeal 
regarding the initial noncompensable ratings assigned to these 
two disabilities.

The Veteran testified via videoconference before the undersigned 
Acting Veterans Law Judge in April 2010.  A copy of the 
transcript of this hearing has been associated with the claims 
file.  The record was held open for 30 days to allow for the 
submission of additional evidence.  This 30 day period has passed 
without the submission of additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that his service-connected scoliosis and 
psoriasis are more severe than contemplated by noncompensable 
ratings.  In a July 2007 VA general medical examination, an 
examiner evaluated the two disabilities.  At the time of the 
hearing, the Veteran testified that each of the disabilities has 
worsened since this examination.  Based on the Veteran's report 
of increased disability, combined with the amount of time since 
the July 2007 examination, the Board remands the appeal to 
schedule the Veteran for examinations that will evaluate the 
current severity of these disabilities.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran initially claimed service connection for psoriasis of 
both hands, head and scalp.  The Veteran testified that the July 
2007 VA examiner did not check for psoriasis on other areas of 
his body, reporting that he also had psoriasis on his shoulders 
and back.  There is no indication that the psoriasis, if present, 
of his shoulder and back would be of a different etiology.  
Therefore, upon remand, the Board finds that the examiner should 
evaluate all psoriasis, wherever present.

During the Board hearing, the Veteran indicated that additional 
medical evidence was available.  The Veteran reported that he had 
recently received treatment from Greenbrier Valley Medical 
Center.  This evidence is not of record.  Although the record was 
held open for 30 days to provide the Veteran the opportunity to 
submit this evidence, he did not.  Upon remand, the AMC/RO should 
seek this evidence.  In addition, it appears that more recent VA 
treatment records are available.  The VA records of file are 
dated through October 20, 2008.  Upon remand, more recent VA 
treatment records should be associated with the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (records created 
by VA are considered constructively part of the record and should 
be associated with the claims file); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Seek the private medical records from 
Greenbrier Valley Medical Center.  If these 
records are found to be unavailable, this 
should be specifically noted in the claims 
file.

2.  Obtain VA treatment records dated after 
October 20, 2008.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

3.  Schedule the Veteran for a 
comprehensive VA orthopedic examination for 
the purpose of determining the current 
severity of his service-connected 
scoliosis.  The claims file should be 
furnished to the examiner for his or her 
review.  All necessary tests including 
range of motion testing should be 
completed.  The examiner is asked to 
specifically address additional loss of 
function and pain on motion under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Any 
functional loss found should be recorded in 
degrees.  A rationale for any opinion 
expressed should be provided.

4.  Schedule the Veteran for a 
comprehensive VA examination for the 
purposes of determining the current 
severity of his service-connected 
psoriasis, wherever present.  The claims 
file should be furnished to the examiner 
for his or her review.  The examiner should 
report the percent of the entire body 
affected and the percent of the exposed 
areas affected.  The examiner should also 
report whether the Veteran is using 
corticosteroids or other immunosuppressive 
drugs, and if so, the duration in weeks 
such drugs were used during the past 12-
month period.  A rationale for any opinion 
expressed should be provided.

5.  Thereafter, the Veteran's claims must 
be readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  If either 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


